Case: 2:18-cv-00247-SDM-CMV Doc #: 11 Filed: 04/15/20 Page: 1 of 2 PAGEID #: 157




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

COLT’S MANUFACTURING COMPANY
LLC,

              Plaintiff,
                                                Case No. 2:18-cv-247
       v.                                       Judge Sarah D. Morrison
                                                Magistrate Judge Chelsey M. Vascura
ACUSPORT CORPORATION,

              Defendant.

            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Colt’s

Manufacturing Company LLC hereby voluntarily dismisses this action without prejudice.



                                            Respectfully submitted,



                                            /s/ William D. Kloss, Jr.
                                            William D. Kloss, Jr., Trial Attorney (0040854)
                                            Vorys, Sater, Seymour and Pease LLP
                                            52 East Gay Street
                                            P.O. Box 1008
                                            Columbus, OH 43216-1008
                                            Telephone: (614) 464-6290
                                            Facsimile: (614) 719-5001
                                            E-Mail: wdklossjr@vorys.com
                                            E-Mail: bkbowers@vorys.com
                                            Attorneys for Plaintiff,
                                            Colt’s Manufacturing Company LLC
Case: 2:18-cv-00247-SDM-CMV Doc #: 11 Filed: 04/15/20 Page: 2 of 2 PAGEID #: 158




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and accurate copy of this Notice of Voluntary Dismissal

without Prejudice was served on April 15, 2020 via regular U.S. Mail, postage prepaid, upon the

following:

       Thomas R. Allen
       Allen Stovall Neuman Fisher & Ashton LLP
       17 South High Street
       Suite 1220
       Columbus, OH 43215
       Counsel for AcuSport Corporation n/k/a ASPC Corp.

       and

       Jason J. DeJonker
       Bryan Cave Leighton Paisner LLP
       161 North Clark Street, Suite 4300
       Chicago, IL 60601
       Counsel for AcuSport Corporation n/k/a ASPC Corp.



                                           /s/ William D. Kloss, Jr.
                                           William D. Kloss, Jr., Trial Attorney (0040854)




                                              2
